Citation Nr: 1535572	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  09-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968, including a tour of duty in the Republic of Vietnam.  The appellant in this matter is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appellant testified at an RO hearing in September 2008 and a Travel Board hearing in September 2011, and copies of the hearing transcripts are of record.

In July 2014, the Board issued a decision denying the claim on the merits.  The Veteran appealed from that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding for additional proceedings.  As discussed below, and pursuant to such Order, the case must again be remanded to the AOJ for further development in compliance with the Court's March 2015 Order granting the parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled.).

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand determined that the Board erred by not considering one of appellant's cause of death theories-specifically that the Veteran's in-service diagnosis of gonorrhea evidenced high risk, unprotected sexual activity for contracting hepatitis C, which contributed to the Veteran's pancreatic cancer.  The parties noted the Board's statement that "[a]lthough the diagnosis of gonorrhea may suggest that the Veteran engaged in high risk sexual activity, the Veteran was free from any demonstrable communicable disease upon separation."  Also in consideration of the merits of the claim, the parties stated that the Board further noted, and rejected, the April 2009 private physician's statement "indicating that it is not apparent how the Veteran contracted hepatitis C, but it is his opinion that hepatitis C did play a role in the Veteran's pancreatic cancer."  The opinion was rejected in this regard because the "examiner could not opine to what extent" hepatitis C played a role "because of the limited interaction with the Veteran."  The parties, however, agreed that it does not appear that this evidence was considered in connection with the Veteran's asserted theory of cause of death, as described above.

Therefore, on remand the parties agreed that the Board should be directed to provide an adequate statement of reasons or bases as to whether an additional VA medical opinion is warranted for assessing all of appellant's theories of cause of death, along with complete rationale for the examiner's findings if the additional opinion is found to be justified.  In consideration of the Joint Motion for Remand, the Board finds that the case must be remanded to obtain a VHA opinion, which adequately addresses the etiology of the Veteran's death.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim). Accordingly, pursuant to the Joint Motion, the Board finds that this matter must be remanded to the AOJ in order to obtain an opinion from a VHA examiner concerning the outstanding questions of the cause of the Veteran's death.

To this end, the Board reiterates the appellant's contention that the Veteran's in-service diagnosis of gonorrhea evidence high-risk, unprotected sexual activity for contracting hepatitis C, which contributed to the Veteran's pancreatic cancer.  Thus, upon remand, the VHA examiner should address this contention.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant to ensure that there are no additional medical records that have not been associated with the claims file.

2. Arrange for a VHA physician with appropriate expertise to review the VA claims file and provide a clear, well-reasoned opinion as to the following questions:

(a) whether it is at least as likely as not that the cause of the Veteran's death (cardiopulmonary arrest, metastatic carcinoma, and pancreatic adenocarcinoma) had its clinical onset in service.

(b) whether it is at least as likely as not that the Veteran's diagnosis of hepatitis C was incurred in service.  The examiner must consider the Veteran's in-service diagnosis of gonorrhea and whether such is evidence of high-risk sexual activity that when considered, would relate or link the Veteran's hepatitis C infection to service.

(c) If the examiner finds that the Veteran's hepatitis C infection is at least as likely as not related to service, he must opine whether it is at least as likely as not that the hepatitis C caused or contributed to his death through cardiopulmonary arrest, metastatic carcinoma, or pancreatic adenocarcinoma.

A report must be prepared and associated with the VA claims file.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. After completing the requested actions and any additional notification and/or development deemed 
warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

